This is a suit to foreclose a mechanic's lien upon a dwelling-house and garage owned by Edith Barde, wife of the defendant J.N. Barde. The lien is on account of labor performed in the painting of these buildings. The sole defense is that the work was not performed in a skillful and proper manner and that it was necessary to repaint the greater part of the house at a cost exceeding the amount alleged to be due on plaintiff's claim.
Questions of fact — not of law — are involved. After an examination of the record we see no good reason to disturb the findings of the trial court. A recital of the evidence in support of our conclusion is not deemed necessary.
The decree of foreclosure is affirmed.
AFFIRMED.
RAND, C.J., and BEAN and McBRIDE, JJ., concur. *Page 563